Citation Nr: 0907345	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary 
disorder claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from October 1960 to 
November 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts that denied the 
appellant's claim of entitlement to service connection for 
asbestos-related disease.

The appellant submitted additional evidence directly to the 
Board in November 2006.  This evidence consisted of a partial 
pulmonary function testing (PFT) report dated in November 
2006.  The appellant did not submit a written waiver of 
review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the 
evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the AOJ will be able to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

Review of the evidence of record indicates that there are 
records relating to the appellant's pulmonary status that are 
not of record.  Firstly, the report from the September 2005 
VA medical examination is not of record.  This report must be 
associated with the claims file.

Secondly, the appellant underwent PFT in February 2005, but 
the complete report is not of record; nor is the complete 
report of the November 2006 PFT.  Copies of the complete 
reports of all pulmonary and/or respiratory imaging and 
testing must be associated with the claims file.

Finally, no VA medical treatment records for the appellant 
dated after February 2005 have been associated with the 
claims file and the report of the VA pulmonary consultation 
of February 14, 2005 is not in the claims file.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must obtain the complete 
report from the September 2005 VA medical 
examination, including all reports from 
any pulmonary/respiratory testing and 
imaging, and associate the record(s) with 
the claims file.

2.  All VA medical treatment records for 
the appellant dated between September 
2004 and the present not already of 
record should be identified and obtained.  
In particular, the complete records from 
all pulmonary consultations, testing and 
imaging, including in February 2005, and 
November 2006, must be obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated him for any 
pulmonary disorder or for any chronic 
cardiorespiratory condition.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
claims folder to be reviewed by a VA 
pulmonologist to determine the nature, 
onset date and etiology of any current 
pulmonary or respiratory pathology and 
specifically to determine whether 
asbestosis is present, and, whether any 
diagnosed pulmonary or respiratory 
disorder is linked to the appellant's 
active service, including exposure to 
asbestos.

The pulmonary specialist should opine as 
to the etiology of any currently 
manifested pulmonary disability.  This 
should include an opinion regarding 
whether appellant's claimed pulmonary 
pathology is causally or etiologically 
related to military service, including 
exposure to asbestos or some other cause 
or causes, including the use of tobacco.  
The reviewer should state whether there 
is any evidence that any current 
pulmonary/respiratory pathology is 
related to any signs or symptoms the 
appellant experienced during service.

The reviewer should express a medical 
opinion for the record on the following 
questions:

        a.  Is there an appropriate 
diagnosis for the pulmonary symptoms 
claimed by the appellant, or does the 
appellant currently have chronic 
disability due to respiratory symptoms 
that cannot be attributed to a known 
clinical diagnosis?  Please indicate the 
symptomatology and onset date associated 
with any diagnosed pulmonary disorder.
        b.  Is it as least as likely as not 
that the etiology of the appellant's 
current pulmonary disorder(s), if any, is 
attributable to any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes?  Please discuss the appellant's 
in-service exposure to asbestos, his 
smoking history, and the results of all 
PFTs of record.

If the reviewer determines that a medical 
examination is needed in order to 
formulate his or her medical opinion, 
such examination should be scheduled by 
the RO.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The pulmonologist should 
provide the rationale for the opinions 
provided.

5.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
pulmonologist's report.  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  The AMC/RO should ensure that 
direct, presumptive, aggravation and 
secondary theories of service connection 
are considered.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

